81-399

                I N THE SUPREME COURT O THE STATE O M N A A
                                       F           F OTN

                                         1982



STATE O MONTANA,
       F

                          P l a i n t i f f and Respondent,

     VS.


STEVE ALLEN FRY,

                          D e f e n d a n t and A p p e l l a n t .



Appeal from:       D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                   I n and f o r t h e County o f M i s s o u l a
                   Honorable J a c k Green, J u d g e p r e s i d i n g .

Counsel o f Record:

    For Appellant:

           H i r s t , D o s t a l & Withrow, M i s s o u l a , Montana
           Lon Withrow a r g u e d , M i s s o u l a , Montana

    F o r Respondent:

           Hon. Mike G r e e l y , A t t o r n e y G e n e r a l , Helena, Montana
           R o b e r t L. Deschamps, 111, County A t t o r n e y , M i s s o u l a ,
            Montana
           E . McLean a r g u e d , Deputy County A t t o r n e y , M i s s o u l a ,
            Montana



                                           S u b m i t t e d : F e b r u a r y 22, 1982

                                              ~ e c i d e d :March 25, 1982

Filed:   MAR 2 5 29bZ
Mr. Justice Daniel J. Shea delivered the Opinion of the
Court.

        The defendant appeals from an order of the Missoula
 County District Court revoking a ten year suspended sentence
and ordering him to prison.    At the hearing in which the
ten year suspended sentence was imposed, the defendant
neither had a lawyer nor waived his right to a lawyer.     We
therefore vacate the order imposing the ten year suspended
sentence, and we order that the defendant be released from
custody and from any restraints imposed as a result of his
guilty plea and the subsequent judgment imposed on April 7,
1975.
     This situation arises after the defendant was first
given a three year deferred sentence on April 7, 1975, for
felony sale of marijuana and a concurrent one year deferred
sentence for misdemeanor possession of marijuana.
     Defendant was again arrested on February 6, 1976, for
possessing marijuana and was jailed for thirteen days in the
Missoula County jail before he first appeared in court.       The
defendant alleges and the State does not deny that after his
arrest, the arresting officers told him that "if he played
his cards right and cooperated with the Region 1 Anti-Drug
Team, he'd receive a lighter sentence."    The defendant
apparently agreed, and he was released on occasion during
the next thirteen days apparently for the purpose of selling
or buying drugs for the Anti-Drug Team.    The record is
silent on the extent of the defendant's cooperation during
this thirteen day period, and we are unable to determine how
often the defendant was released from jail, how closely he
was supervised, and whether he had access to attorneys
during this time.    The only thing that is clear is that when
h e o b l i q u e l y a d m i t t e d a p r o b a t i o n v i o l a t i o n on March 4 ,

1976, which r e s u l t e d i n a r e v o c a t i o n of t h e t h r e e y e a r

d e f e r r e d s e n t e n c e and t h e s u b s t i t u t i o n o f a t e n y e a r s u s p e n d e d

s e n t e n c e i n i t s s t e a d , h e n e i t h e r had a n a t t o r n e y n o r waived

h i s r i g h t t o an a t t o r n e y .

        The f o l l o w i n g e v e n t s l e d t o t h e i m p o s i t i o n o f t h e t e n

y e a r suspended s e n t e n c e on March 4,                 1976.       On F e b r u a r y 1 9 ,

1976, t h e d e f e n d a n t a p p e a r e d b e f o r e J u d g e Green p u r s u a n t t o

t h e S t a t e ' s p e t i t i o n t o revoke h i s d e f e r r e d imposition of

sentence.          H e i n f o r m e d Judge Green t h a t h e wished t o b e

r e p r e s e n t e d by c o u n s e l , b u t t h a t h e c o u l d n o t a f f o r d i t

b e c a u s e h e had l o s t h i s j o b w h i l e i n j a i l .           Judge Green

allowed t h e defendant t i m e t o seek t h e a i d o f a p u b l i c

d e f e n d e r , b u t on F e b r u a r y 2 3 , 1976, t h e p u b l i c d e f e n d e r

informed J u d g e Green t h a t t h e d e f e n d a n t was i n e l i g i b l e f o r a

p u b l i c d e f e n d e r b e c a u s e h e made t o o much money.                 On March 4 ,

1976, t h e d e f e n d a n t a p p e a r e d b e f o r e J u d g e Brownlee w i t h o u t

t h e a s s i s t a n c e of counsel.           J u d g e Brownlee i n q u i r e d w h e t h e r

t h e d e f e n d a n t w a s r e p r e s e n t e d by c o u n s e l , and upon f i n d i n g

o u t t h a t h e was n o t , made no f u r t h e r i n q u i r y .              J u d g e Brownlee

t h e n n o t e d t h a t p l e a b a r g a i n i n g had o c c u r r e d , p l a c e d t h e

d e f e n d a n t o n p r o b a t i o n , and gave t h e d e f e n d a n t a t e n y e a r

suspended s e n t e n c e .

        More t h a n f o u r y e a r s l a t e r , on May 4 , 1981, t h e d e f e n d a n t ,

r e p r e s e n t e d by r e t a i n e d c o u n s e l , a p p e a r e d b e f o r e J u d g e

Henson p u r s u a n t t o a p e t i t i o n by t h e S t a t e t o r e v o k e t h e

d e f e n d a n t ' s suspension of t h e t e n y e a r sentence because he

allegedly violated t h e conditions of h i s probation.                                     On J u n e

1, 1981, t h e d e f e n d a n t moved Judge Green t o s t r i k e i t s p r i o r

r e v o c a t i o n of t h e d e f e r r e d i m p o s i t i o n o f s e n t e n c e b e c a u s e h e

h a d been w i t h o u t t h e a s s i s t a n c e o f c o u n s e l , b u t ~ u d g eGreen

d e n i e d t h i s motion on t h e b a s i s t h a t it a p p e a r e d t h e d e f e n d a n t
had been advised of his right to counsel, designated him a
nondangerous offender, and sentenced him to ten years in
prison.
     The defendant asks this Court to vacate the sentence
because he was denied his right to counsel at the hearing
before Judge Brownlee on the petition to revoke his deferred
imposition of sentence.   He further asks that we dismiss the
case because by the time the petition to revoke the suspended
ten year sentence was filed (May 4, 1981) he had already
successfully completed the three year probation imposed
under the April 7, 1975 judgment.   Because we agree with
defendant that the March 4, 1976 judgment imposing the ten
year suspended sentence is void, we further agree that the
proper action is to order the defendant released from custody
and to declare that he has successfully completed the three
year probation which began on April 7, 1975.
     The defendant also presents other issues which we find
no need to consider since our decision on the right to
counsel is dispositive of this case.
     A defendant is entitled to assistance of counsel,
either retained or appointed, at a hearing on revocation of
probation and resentencing.   Unless the record reflects a
valid waiver of the right to counsel, a lawyer must be
afforded at a sentencing hearing regardless of whether the
hearing is labeled a revocation of probation or a deferred
sentencing.   Petition of Brittingham (1970), 155 Mont. 525,
473 P.2d 830; Petition of Kelly (1969), 153 Mont. 448, 456
P.2d 57.
     The State argues that the defendant cannot properly
raise the claim that he was denied the right to counsel,
because he admitted violating the terms of his probation.
The S t a t e a r g u e s t h a t such an a d m i s s i o n h a s t h e s a m e e f f e c t

a s a g u i l t y p l e a which p r e c l u d e s t h e d e f e n d a n t from c l a i m i n g

a d e n i a l o f h i s c o n s t i t u t i o n a l r i g h t s b e f o r e e n t r y of h i s

admission.            The S t a t e e r r o n e o u s l y c i t e s s e v e r a l c a s e s f o r

t h i s proposition:            T o l l e t t v. Henderson ( 1 9 7 3 ) , 4 1 1 U.S.

258, 93 S.Ct.          1602, 36 L.Ed.2d             235; Brady v. United S t a t e s

( 1 9 7 0 ) , 397 U.S.      742, 90 S.Ct.           1463, 25 L.Ed.2d             747; McMann

v. Richardson ( 1 9 7 0 ) , 397 U.S.                759, 90 S.Ct.           1 4 4 1 , 25 L.Ed.2d

763; P a r k e r v. North C a r o l i n a ( 1 9 7 0 ) , 397 U.S.                790, 90

S.Ct.     1458, 25 L.Ed.2d             785; S t a t e v. ~ i l t o n(19791, -

Mont   . -, 597        P.2d 1171, 36 St.Rep.                 1314; S t a t e v. T u r c o t t e
( 1 9 7 4 ) , 164 Mont.       426, 524 P.2d 787.                These c a s e s a r e n o t

c o n t r o l l i n g p r e c e d e n t , however, b e c a u s e t h e y i n v o l v e d s i t u a t i o n s

i n which t h e d e f e n d a n t s p l e d g u i l t y - - a d v i c e - c o u n s e l
                                                        on t h e        of

and w e r e t h e r e f o r e p r e c l u d e d from a s s e r t i n g t h a t t h e i r

c o n s t i t u t i o n a l r i g h t s had been v i o l a t e d b e f o r e t h e y had

entered t h e i r guilty pleas.                  I n T o l l e t t v. Henderson, s u p r a ,

4 1 1 U.S.     a t 267, t h e C o u r t s t a t e d :

        "We t h u s r e a f f i r m t h e p r i n c i p l e r e c o g n i z e d i n
        t h e Brady t r i l o g y :        a guilty plea represents
        a b r e a k i n t h e c h a i n o f e v e n t s which h a s preceded
        i t i n t h e c r i m i n a l p r o c e s s . When a c r i m i n a l d e f e n d a n t
        h a s solemnly a d m i t t e d i n open c o u r t t h a t he i s i n
        f a c t g u i l t y o f t h e o f f e n s e w i t h which he i s c h a r g e d ,
        h e may n o t t h e r e a f t e r r a i s e i n d e p e n d e n t c l a i m s r e l a t i n g
        t o t h e deprivation of c o n s t i t u t i o n a l r i q h t s t h a t occurred
        p r i o r t o t h e e n t r y o f t h e g u i l t y p l e a . -- - - n l y
                                                                              ~ may o
                                                                                  e
        a t t-a c k t h e v o l u n t a r * - i n t e l l i a e n t c h a r a c t e r - -e
           -    -                         v and                                       of t h
        g u i l t y plea by showing - t h e a d v i c e h e r e c e i v e d
                                              that -
                              --
        from c o u n s e l w a s n o t w i t h i n t h e s t a n d a r d s set f o r t h
        i n McMann."
        -                      (Emphasis added.)

Here,     t h e d e f e n d a n t a t t a c k s t h e v o l u n t a r y and i n t e l l i g e n t

c h a r a c t e r of h i s admission t o t h e a l l e g e d probation v i o l a t i o n s

by a showing t h a t h e was f o r c e d t o a c t w i t h o u t t h e a d v i c e o f

counsel.         This i s s u e i s properly r a i s e d .

        The r e c o r d r e f l e c t s t h a t on F e b r u a r y 1 9 , 1976, t h e

d e f e n d a n t was t o r e c e i v e t h e a s s i s t a n c e of a p u b l i c d e f e n d e r ,
b u t on F e b r u a r y 2 3 , 1976, t h e d e f e n d a n t r e a p p e a r e d i n J u d g e

Green's c o u r t only t o l e a r n t h a t t h e p u b l i c defender d i d not

c o n s i d e r him e l i g i b l e f o r c o u r t - a p p o i n t e d a s s i s t a n c e .   The

t r i a l c o u r t made no i n d e p e n d e n t d e t e r m i n a t i o n of t h e d e f e n d a n t ' s

e l i g i b i l i t y , and t h e c a s e w a s c o n t i n u e d f o r a week s o t h a t

t h e defendant could o b t a i n an attorney.                          When t h e d e f e n d a n t

r e t u r n e d t o J u d g e B r o w n l e e ' s c o u r t on March 4 , 1976, w i t h o u t

a n a t t o r n e y , t h e f o l l o w i n g exchange t o o k p l a c e between t h e

c o u r t , t h e p r o s e c u t o r , and t h e d e f e n d a n t :

         "THE COURT:           Cause 4501; S t e v e A l l e n F r y .

        "MR. McLEAN: Your Honor, i f it p l e a s e t h e C o u r t ,
        Mr.    Fry i s p r e s e n t i n t h e courtroom here.             I have
        been t a l k i n g w i t h N r . Anderson a b o u t t h i s c a s e , and
        w e would l i k e a n o p p o r t u n i t y t o d i s c u s s t h e m a t t e r
        w i t h you b e f o r e w e h e a r h i s m a t t e r , i f w e c o u l d have
        i t set f o r l a t e r t o d a y o r a t t h e end o f t h i s m o r n i n g ' s
        calendar.

         "THE COURT:           Is M r .     F r y r e p r e s e n t e d by c o u n s e l ?

         "MR.    McLEAN:         Not a t t h i s t i m e , Your Honor.

         "THE COURT:           J u s t be s e a t e d , then."

(45 minutes l a t e r . )

         "THE COURT:           Cause 4501; t h e Defendant i s S t e v e
        A l l e n Fry.

        " F o r t h e r e c o r d , t h e C o u r t h a s had some p l e a -
        b a r g a i n i n g c o n s u l t a t i o n w i t h t h e Defendant, t h e
        County-Attorney, and t h e o f f i c e r from t h e Region I
        Anti-Drug Team, and it i s m u n d e r s t a n d i n g , M r .
                                                          y
        F r y , t h a t you have a d m i t t e d t h e v i o l a t i o n s t h a t you
        have been a c c u s e d o f h e r e ; i s t h a t r i g h t ?

         "DEFENDANT FRY:              Yes,     sir.

        "MR. McLEAN:          Excuse m e , Your Honor.       For t h e
        r e c o r d , he h a s n o t admitted t o t h e v i o l a t i o n s a s
        of today.

         "DEFENDANT FRY:               I n e v e r a p p e a r e d b e f o r e you.

        "THE COURT:         I t h i n k I misstated myself.      You
        have a d m i t t e d them and you are a d m i t t i n g them now.

         "DEFENDANT FRY:               Yes,     sir, I guess.
     "THE COURT: And, by doing that, you recognize
     that then it becomes my duty to impose some sentence
     on you.
     "DEFENDANT FRY:    Yes, sir.


     This record provides no basis for concluding that the
defendant waived his right to counsel.    The State argues
that the defendant, upon learning that he was ineligible for
court-appointed assistance, refused to hire an attorney and
chose to proceed pro- but the record is silent on this
                 - se,
issue.     The defendant was not questioned in regard to his
indigency, nor did the court receive any type of financial
statement from him.    Where a public defender refuses to
represent a defendant, the District Court must inquire
further.     Sections 46-8-104, MCA (court may appoint counsel
in any post-conviction proceeding), and 46-8-111, MCA (court
shall receive a verified financial statement in order to
determine indigency); Petition of Kelly, supra.
    We hold that the sentence imposed under these circum-
stances is void because the defendant was deprived of counsel
at a vital step in the criminal process, and that the defendant
has successfully completed the probationary period that was
imposed along with the deferred impositions of sentence.
     The judgment is vacated and the proceedings are ordered
dismissed.
W e Concur:




            Chief J u s t i c e
              1
              7




        U         stices